                                               United States Bankruptcy Court
                                                    District of Oregon
In re:                                                                                                     Case No. 18-31646-pcm
Karamanos Holdings, Inc.                                                                                   Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0979-3                  User: Admin.                       Page 1 of 1                          Date Rcvd: Apr 10, 2019
                                      Form ID: pdf015                    Total Noticed: 2

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 12, 2019.
db             +Karamanos Holdings, Inc.,    801 NE 21st Ave.,   Portland, OR 97232-2209
101706707      +Wells Fargo Vendor,   Financial Services, LLC,    ATTN: Kimberly Park,
                 1010 Thomas Edison Blvd SW,    Cedar Rapids, IA 52404-8247

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 10, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0




                                    Case 18-31646-pcm11                 Doc 28       Filed 04/12/19
                                                                                     DISTRICT OF OREGON
                                                                                          FILED
                                                                                          April 10, 2019
                                                                                   Clerk, U.S. Bankruptcy Court


IT IS ORDERED that if no response or withdrawal of the objection is filed within 35 days from the date
in the FILED stamp above, the objection will be sustained without further order and the claim will be
treated as provided in paragraph 3 below.

IT IS FURTHER ORDERED that, within 5 days of the FILED date of this order, the objecting party
must serve, as necessary, this objection with the Notice of Objection of Claim and file a separate
certificate of service.




                                                                        _______________________________________
                                                                                  PETER C. McKITTRICK
                                                                                  U.S. Bankruptcy Judge



                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF OREGON

    In re                                                     )
     Sunshine Wind Down, LLC; and                             )   Case No. ______________________
                                                                               18-31646-pcm11
     Karamanos Holdings, Inc.                                 )
                                                              )
                                                              )   OBJECTION TO CLAIM, AND
                                                              )   ORDER THEREON
                                                              )
                                                              )
    Debtor(s)                                                 )



    1.   The undersigned objects to Claim No.    5-1    filed in the amount of $      65,103.79      by:

                     Wells Fargo Vendor Financial Services, LLC
    Claimant’s name: ______________________________________________________________

      Proof of Claim Notice Address:                     FRBP 7004(h) Service Address, if
                                                         applicable (objecting party must serve)
     Wells Fargo Vendor Financial Services LLC          Wells Fargo
     Attn: Kimberly Park                                Attn: Tim Sloan, CEO
     1010 Thomas Edison Blvd. SW                        420 Montgomery Street
     Cedar Rapids, IA 52404                             San Francisco, CA 94104




    763 (12/1/2017)                             Page 1 of 3




                      Case 18-31646-pcm11           Doc 28        Filed 04/12/19
2.   The undersigned objects to such claim on the ground(s) it (check all applicable sections):

        Duplicates Claim No.               filed by _______________________________________

        Fails to assert grounds for priority.

        Was not filed on behalf of a real party in interest (e.g., does not include a copy of the
        assignment(s) upon which it is based).

        Appears to include interest or charges accrued after the filing.

        Appears that value of collateral exceeds debt.

        Arrearage asserted is incorrect.

        The creditor filed a secured claim, but neither: (a) specified that any portion of the claim
        should be treated as unsecured nor (b) requested a hearing to determine the value of their
        collateral, and therefore the trustee objects to any portion of the claim being treated as
        unsecured.

        The creditor filed a claim for taxes assessed against real or personal property of the
        debtor(s). The undersigned represents that the interest of the estate in the real or personal
        property against which the above taxes were assessed has no value in that the estate has
        no equity or interest in such property, and so under the provisions of 11 U.S.C. §502(b)
        no order can be made for payment of such taxes.

        Proof of claim does not include documentation required by FRBP 3001(c) and (d) (e.g., a
        copy of the note, or documents establishing secured status).

        Other:
        Some of the equipment leased to Debtor was never delivered, and some
        equipment was returned by Debtor and subsequently sold by creditor's affiliated
        vendor.

3.   The undersigned recommends said claim be (check applicable box(es)):

        Disallowed in full.

        (If objection is based on failure to provide documentation) Disallowed for distribution: If an
        amended claim including the required documentation is not filed within 30 days of the filed
        date noted above, no distribution on account of the claim will be made by the trustee or
        debtor.

        Allowed as a SECURED claim for $                 a PRIORITY UNSECURED claim
        for $                   ; AND a NONPRIORITY UNSECURED claim for $          .
        [You must fill in each blank even if it is $0.]

        (If amount of arrearage is contested) The amount of the arrearage is $                       .




763 (12/1/2017)                                 Page 2 of 3




                   Case 18-31646-pcm11              Doc 28    Filed 04/12/19
4.   THE UNDERSIGNED CERTIFIES THAT:

     a. The undersigned will make any required service of this objection and file a separate
        certificate of service.

     b. If this objection is filed in a chapter 11 case, the undersigned has complied with LBR
        3007-1(b)(2) (requiring pre-filing conferral).

     c. A copy of any Withdrawal of this Objection will be served on all parties that were served
        a copy of this Objection (i.e., the U.S. Trustee, any trustee, debtor(s), the creditor at the
        address shown above, and their respective attorneys; and, if the creditor is a federal
        agency, on the U.S. Attorney for the District of Oregon and the U.S. Attorney General).



DATE:      04/10/19      /s/ Nicholas J. Henderson, OSB #074027, Attorney for Debtor
                         _________________________________________________________
                         Objecting Party Signature AND Relation to Case
                         _________________________________________________________
                         Karamanos Holdings, Inc. , c/o M&B 117 SW Taylor St., #300
                         Objecting Party Name AND Service Address (Type or Print)
                         _________________________________________________________
                         Portland, OR 97204; Phone: 503-417-0508
                         Objecting Party Phone Number
                         630 Duarte Rd., #208, Arcadia, CA 91007 EIN: ~2580
                         _________________________________________________________
                         (If Debtor is Objecting Party) Debtor’s Address AND Taxpayer I.D.#(s)
                         (last 4 digits)




763 (12/1/2017)                              Page 3 of 3




                   Case 18-31646-pcm11           Doc 28      Filed 04/12/19
